Summary Prospectus Supplement November 30, 2010 Putnam Absolute Return 300 Fund The funds summary prospectus is supplemented as follows: Effective November 1, 2010, Putnam Investment Management LLC (Putnam Management) and the funds Board of Trustees have agreed to limit the funds total expenses through at least February 28, 2012, so that the funds total expenses (before any performance adjustment to the funds management fee and excluding brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the funds distribution plans) will not exceed an annual rate of 0.60% of the funds average net assets. The Annual fund operating expenses table (along with the tables third and fourth footnotes) in the Fees and expenses section are revised as follows: Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Total annual Total annual fund Distribution fund Expense operating expenses Share Management and service Other operating reimburse- after expense class fees*** (12b-1) fees expenses expenses ment reimbursement**** Class A 0.61% 0.25% 0.22% 1.08% (0.20)% 0.88% Class B 0.61% 0.45% 0.22% 1.28% (0.20)% 1.08% Class C 0.61% 1.00% 0.22% 1.83% (0.20)% 1.63% Class M 0.61% 0.30% 0.22% 1.13% (0.20)% 0.93% Class R 0.61% 0.50% 0.22% 1.33% (0.20)% 1.13% Class Y 0.61% N/A 0.22% 0.83% (0.20)% 0.63% *** The funds management fee reflects (i) a base fee (ii) plus or minus a performance adjustment based on the funds performance relative to a securities market index, under a new management contract effective 2/1/10. See Who oversees and manages the funds? in the funds prospectus for further information about the determination of the funds management fee. The management fee (i) is restated to reflect a projected base fee determined using recent (10/31/10) net assets and (ii) reflects the application of a performance adjustment of 0.03% of the funds average net assets for its fiscal year ended 10/31/10. **** Reflects Putnam Managements contractual obligation, effective 11/1/10 through at least 2/28/12, to limit total annual operating expenses (before any performance adjustment to the funds base management fee and excluding brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the funds distribution plans) to an annual rate of 0.60% of the funds average net assets. This obligation may be modified or discontinued only with approval of the funds Board of Trustees. The Example table in the Fees and expenses section is deleted in its entirety and replaced with the following disclosure: Share class 1 year 3 years 5 years 10 years Class A $189 $420 $670 $1,386 Class B $210 $386 $683 $1,473 Class B $110 $386 $683 $1,473 (no redemption) Class C $266 $556 $972 $2,132 Class C $166 $556 $972 $2,132 (no redemption) Class M $169 $412 $673 $1,422 Class R $115 $402 $710 $1,584 Class Y $64 $245 $441 $1,007 PUTNAM INVESTMENTS 265088 11/10
